Case 1:18-cv-05427-JSR Document 153-6 Filed 04/24/19 Page 1 of 6




               Exhibit F
               (REDACTED)
Case 1:18-cv-05427-JSR Document 153-6 Filed 04/24/19 Page 2 of 6
            Case 1:18-cv-05427-JSR Document 153-6 Filed 04/24/19 Page 3 of 6




            ml rfc `_qc`_lb npmacqqmp amknmlclr, ufgaf gq mlc md rfc amknmlclrq lcacqq_pw rm
            _jjcecbjw gldpglec rfc 689 n_rclr.136

      76.   sCjmsbjgli _jqm slbcprmmi qgelgdga_lr gltcqrkclrq _lb `sqglcqq pgqiq ufgaf amlrpg`srcb
            rm grq q_jcq _lb npmdgrq. sCjmsbjgliq q_jcq _pc bpgtcl `w grq cqr_`jgqfcb q_jcq _lb
            bgqrpg`srgml lcrumpi, n_prlcpqfgnq, asqrmkcp pcj_rgmlqfgnq, rfc Gjma_jMc `p_lb, _lb
            sCjmsbjgliq 24/7 asqrmkcp qcptgac, _q cv_knjcq.

      77.   I _jqm slbcpqr_lb sCjmsbjgli mulq kmpc rf_l                n_rclrq umpjbugbc amtcpgle grq
            rcaflmjmew.137    Wfcl amlqgbcpgle _ pc_qml_`jc pmw_jrw p_rc dmp rfc 689 n_rclr,
            sCjmsbjgli umsjb amlqgbcp rfc amlrpg`srgml md grq mul n_rclrcb rcaflmjmew. Ol Asesqr
            16, 2018, sCjmsbjgli dgjcb _ Cmknj_glr dmp n_rclr gldpgleckclr _e_glqr SIMO _lb
            Siwpm_k.138 I slbcpqr_lb rf_r sCjmsbjgli _jjcecq rf_r Siwpm_k gldpglecq U.S. P_rclr Nm.
            9,432,066 _lb U.S. P_rclr Nm. 9,548,780 (amjjcargtcjw, sCjmsbjgli Aqqcprcb
            P_rclrq•).139 B_qcb ml bgqasqqgml ugrf Dp. M_prgl Fcscpqrcgl, I slbcpqr_lb rfc sCjmsbjgli
            Aqqcprcb P_rclrq _pc np_argacb `w sCjmsbjgli. Tfcpcdmpc, sCjmsbjgliq glapckclr_j npmdgr
            ksqr `c _nnmprgmlcb rm amlqgbcp sCjmsbjgliq mul amlrpg`srgmlq _lb n_rclrcb rcaflmjmew.
            Abbgrgml_jjw,
                                        glbga_rgle rf_r _jj md rfc npmdgrq umsjb lmr `c _rrpg`sr_`jc rm
            mljw rfc 689 n_rclr.140

      78.   Tfc SSPPU _l_jwqgq bgqasqqcb gl Georgia-Pacific d_armp 8 _`mtc pcdjcarq rf_r lskcpmsq
            amknmlclrq gl rfc Aaasqcb Ppmbsarq _pc pcj_rcb rm dc_rspcq _lb dslargml_jgrw slpcj_rcb rm
            rfc 689 n_rclr. I slbcpqr_lb rf_r rfc SSPPU amknmlclrq _pc _jqm pcj_rcb rm rfc
            sCjmsbjgli Aqqcprcb P_rclrq.141 Tfcpcdmpc, rfc npmdgr _rrpg`sr_`jc rm rfc SSPPU umsjb
            f_tc rm `c dsprfcp _nnmprgmlcb rm pcdjcar rfc t_jsc md sCjmsbjgliq n_rclrq.



136
   frrnq://uuu.os_jamkk.amk/npmbsarq/os_jamkk-ql_nbp_eml-212-km`g jc-nj_rdmpk;
frrnq://uuu.os_jamkk.amk/npmbsarq/ql_nbp_eml-652-km`gjc-nj_rdmpk.
137
    Dcnmqgrgml md Hs_ Wcg, Nmtck`cp 6, 2018: Evfg`gr 25 [UCLOUDLINK0013622-656 _r 634].
138
    Hong Kong uCloudlink Network Technology Limited and uCloudlink (America), LTD., v SIMO Holdings Inc. and
Skyroam, Inc., Cmknj_glr dmp P_rclr Ildpgleckclr, Asesqr 16, 2018 (sCjmsbjgli Cmknj_glr).
139
    sCjmsbjgli Cmknj_glr: n. 3.
140
    Dcnmqgrgml md Epga Pj_k, Nmtck`cp 7, 2018: Evfg`gr 10 [SIMO^0041987-2008 _r 989]. Aq bgqasqqcb cjqcufcpc
gl rfgq Rc`srr_j Rcnmpr, SIMO mpgegl_jjw _qqcprcb rfc 735 n_rclr _e_glqr sCjmsbjgli [SIMO v. uCloudlink
Cmknj_glr dmp P_rclr Ildpgleckclr, Jslc 15, 2018 (Opgegl_j Cmknj_glr)].
141
    Dgqasqqgml ugrf Dp. M_prgl Fcscpqrcgl.


CONFIDENTIAL INFORMATION                             /,
GOVERNED BY PROTECTIVE ORDER
           Case 1:18-cv-05427-JSR Document 153-6 Filed 04/24/19 Page 4 of 6




           sCjmsbjgli dmp q_jcq rm sCjmsbjgli n_prlcpq _lb u_q nmqgrgmlcb rm k_ic rfc q_jc md _
           amkncrgle Siwpm_k bctgac `sr dmp sCjmsbjgliq _jjcecb gldpgleckclr gl rfc Ulgrcb
           Sr_rcq.

      109. Mp. M_prglcx f_q lmr bckmlqrp_rcb rf_r rfc e_gl dmp sCjmsbjgli pcqsjrq gl _l cosgt_jclr
           jmqq dmp Siwpm_k.•166 Aq ctgbclacb _`mtc, Siwpm_k _lb sCjmsbjgli amkncrc gl _ fgefjw
           amkncrgrgtc k_picr ugrf _ j_pec lsk`cp md k_picr n_prgagn_lrq _lb _jrcpl_rgtcq. Mp.
           M_prglcxq _qqsknrgml rf_r sCjmsbjgli gq Siwpm_kq mljw amkncrgrmp dmp rfc Aaasqcb
           Ppmbsarq _lb D_r_ Scptgacq gq slqsnnmprcb. B_qcb ml rfc _aacnr_`jc lml-gldpglegle
           _jrcpl_rgtcq _t_gj_`jc dpmk rfgpb-n_prw amkncrgrmpq, _q ucjj _q dpmk sCjmsbjgli, Mp.
           M_prglcxq xcpm-qsk e_kc nmqgrgml rf_r npmtgbcq rfc dmslb_rgml slbcpjwgle fgq
           pc_qml_`jc pmw_jrw amlajsqgml gq rfcmpcrga_jjw dj_ucb _lb slqsnnmprcb.

           <*      Dd* DTdf\aXl =T\_e fb 8ccbdf\ba K[X MT_gX FY K[X 8VVgeXW GdbWgVfe TaW
                   ;TfT JXdh\VXe Ybd <_X`Xafe LadX_TfXW fb f[X p245 GTfXaf
      110. Il fgq mtcptgcu md Rc_qml_`jc Rmw_jrw D_k_ecq, Mp. M_prglcx _ailmujcbecq rf_r gr gq
           gknmpr_lr rm amlqgbcp _lw lcacqq_pw _nnmprgmlkclr, ufgaf pcj_rcq rm rfc cqqclrg_j
           pcosgpckclr rf_r rfc sjrgk_rc pc_qml_`jc pmw_jrw _u_pb ksqr `c `_qcb ml rfc glapckclr_j
           t_jsc rf_r rfc n_rclrcb gltclrgml _bbq rm rfc clb npmbsar.167 Mp. M_prglcx dsprfcp
           _ailmujcbecq rf_r rfc _nnmprgmlkclr md b_k_ecq gq dpcosclrjw bgqasqqcb gl rfc amlrcvr
           md rfc Elrgpc M_picr V_jsc Rsjc (EMVR) ufcpc ksjrg-amknmlclr npmbsarq _pc
           gltmjtcb•, _q rfcw _pc gl rfgq k_rrcp.168 Mp. M_prglcx rfcl amlajsbcq rf_r [r]fc npmdgrq
           c_plcb dpmk rfc ufmjcq_jc md qcptgac a_l, dpmk _l camlmkga ncpqncargtc, `c apcbgrcb rm
           rfc P_rclr-gl-Ssgr _lb rf_r [r]fgq npmdgr gq slgosc rm rfc P_rclr-gl-Ssgr `ca_sqc gr gq rfc
           rcaflmjmew bcqapg`cb `w rfc 689 n_rclr rf_r cl_`jcq rfc `sqglcqq kmbcjq md `mrf Siwpm_k
           _lb sCjmsbjgli.•169 Aq bgqasqqcb `cjmu, Siwpm_kq npmdgrq c_plcb dpmk rfc ufmjcq_jc
           md qcptgac  rfc `_qgq dmp Mp. M_prglcxq pmw_jrw p_rc md                                     _rrpg`srcq
           _jj md sCjmsbjgliq npmdgrq rm mljw rfc 689 n_rclr.170 Tfgq _nnpm_af _qqgelq t_jsc rm rfc


166
    M_prglcx Rcnmpr: |115.
167
    M_prglcx Rcnmpr: |73 [agrgle Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3b 1201, 1226 (Fcb. Cgp. 2014)].
168
    M_prglcx Rcnmpr: |73.
169
    M_prglcx Rcnmpr: |173.
170

                Dcnmqgrgml md Epga Pj_k, Nmtck`cp 7, 2018: Evfg`gr 10 [SIMO^0041987-2008 _r 989].


CONFIDENTIAL INFORMATION                                  0-
GOVERNED BY PROTECTIVE ORDER
           Case 1:18-cv-05427-JSR Document 153-6 Filed 04/24/19 Page 5 of 6




           689 n_rclr dmp dc_rspcq d_p `cwmlb rfc dslargml_jgrw nmrclrg_jjw amtcpcb `w rfc _qqcprcb
           aj_gkq md rfc 689 n_rclr.

      111. Eamlmkga_jjw, Mp. M_prglcxq _nnpm_af tgmj_rcq rfc dslb_kclr_j npglagnjc gl n_rclr
           b_k_ecq rf_r rfc b_k_ecq ksqr `c _nnmprgmlcb `cruccl n_rclrcb _lb sln_rclrcb dc_rspcq
           mp amknmlclrq (g.c., rf_r rfc pmw_jrw gq jgkgrcb rm rfc gltclrgtc amlrpg`srgml md rfc
           n_rclr).171 I slbcpqr_lb rf_r [r]fc n_rclrcc~ksqr gl ctcpw a_qc egtc ctgbclac rclbgle
           rm qcn_p_rc mp _nnmprgml rfc bcdclb_lrq npmdgrq _lb rfc n_rclrccq b_k_ecq `cruccl rfc
           n_rclrcb dc_rspc _lb rfc sln_rclrcb dc_rspcq mp qfmu rf_r rfc clrgpc t_jsc md rfc ufmjc
           k_afglc, _q _ k_picr_`jc _prgajc, gq npmncpjw _lb jce_jjw _rrpg`sr_`jc rm rfc n_rclrcb
           dc_rspc.•172 Tfc Fcbcp_j Cgpasgr f_q glbga_rcb rf_r gr gq lmr clmsef rm qfmu rfc n_rclrcb
           cjckclr gq tgcucb _q t_js_`jc, gknmpr_lr, mp ctcl cqqclrg_j rm rfc sqc md rfc _aasqcb
           npmbsarq.173 R_rfcp, rfc amsprq f_tc glbga_rcb rf_r rfc Pj_glrgdd ksqr nsr dmprf _l _l_jwqgq
           md bck_lb, k_picr qrsbgcq _lb/mp amlqskcp qsptcwq rm npmtc rf_r bck_lb dmp rfc _aasqcb
           npmbsar gq bpgtcl `w rfc n_rclrcb rcaflmjmew.174

      112. Mp. M_prglcx f_q lmr amlbsarcb _lw camlmkga _l_jwqgq rf_r glbga_rcq rf_r rfc n_rclr-gl-
           qsgr bpgtcq bck_lb dmp sCjmsbjgliq clrgpc Aaasqcb Ppmbsarq _lb D_r_ Scptgacq. Aq
           bgqasqqcb gl Georgia-Pacific d_armp 13, lskcpmsq sln_rclrcb cjckclrq amlrpg`src rm
           sCjmsbjgliq q_jcq md rfc Aaasqcb Ppmbsarq _lb D_r_ Scptgacq. sCjmsbjgliq Aaasqcb
           Ppmbsarq _lb D_r_ Scptgacq glampnmp_rc lskcpmsq amknmlclrq _lb np_argac ksjrgnjc
           glbsqrpw qr_lb_pbq rf_r _pc lmr amtcpcb `w rfc n_rclr-gl-qsgr. sCjmsbjgli _jqm slbcprmmi
           qgelgdga_lr gltcqrkclrq _lb `sqglcqq pgqiq ufgaf amlrpg`srcb rm grq q_jcq _lb npmdgrq. Fmp
           cv_knjc, sCjmsbjgliq cqr_`jgqfcb q_jcq _lb bgqrpg`srgml lcrumpi, rfc Gjma_jMc `p_lb,
           sCjmsbjgliq asqrmkcp qcptgac, _lb sCjmsbjgliq mul glrcjjcars_j npmncprw amlrpg`srcb rm
           grq q_jcq _lb npmdgrq.



171
    LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3b 51, 67, 70 (Fcb. Cgp. 2012 ); Unlioc USA, Inc. v.
Microsoft Corp., 632 F.3b 1292, 1318-21 (Fcb Cgp. 2011); Lucent Techs., Inc. v. Gateway, Inc., 580 F.3b 1301,
1336-38 (Fcb. Cgp. 2009); Rembrandt Social Media, LP v. Facebook, Inc., 2013 WL 6327857, _r *5 (E.D. V_ Dca.
3, 2013).
172
    Uniloc USA v. Microsoft, Ulgrcb Sr_rcq Cmspr md Annc_jq dmp rfc Fcbcp_j Cgpasgr, C_qc Nm. 03-at-0440, Dcagbcb
J_ls_pw 4, 2011, n. 48.
173
    LaserDynamics, Inc. v. Quanta Computer, Inc., et al. (Fcbcp_j Cgpasgr, Asesqr 30, 2012), n. 25.
174
    Fmp cv_knjc, qcc Cornell Univ. v. Hewlett-Packard Co., 609 F. Ssnn. 2b 279, 288 (N.D.N.Y. 2009);
LaserDynamics, Inc. v. Quanta Computer, Inc., et al. (Fcbcp_j Cgpasgr, Asesqr 30, 2012), n. 27.


CONFIDENTIAL INFORMATION                                0.
GOVERNED BY PROTECTIVE ORDER
            Case 1:18-cv-05427-JSR Document 153-6 Filed 04/24/19 Page 6 of 6




      113. Ajrfmsef Mp. M_prglcx bgb lmr gbclrgdw rfc SSPPU, fgq pmw_jrw p_rc
                                                                                            qmjb gl rfc Ulgrcb
             Sr_rcq. Etcl gd Mp. M_prglcx f_b gbclrgdgcb rfc SSPPU, dsprfcp _nnmprgmlkclr gq pcosgpcb
             gd rfc qk_jjcqr q_j_`jc slgr gq qrgjj _ ksjrg-amknmlclr npmbsar clamkn_qqgle lml-n_rclr
             pcj_rcb dc_rspcq.•175 Ajrfmsef Mp. M_prglcx bgb lmr a_jasj_rc b_k_ecq `w ksjrgnjwgle _
             pmw_jrw p_rc rgkcq rfc clrgpc q_jcq npgac md rfc Aaasqcb Ppmbsarq _lb D_r_ Scptgacq, fgq
             _nnpm_af cddcargtcjw gknjckclrq rfc EMVR `ca_sqc fc _qqgelq _jj md sCjmsbjgliq npmdgrq
             rm rfc 689 n_rclr (`ca_sqc gr _jjcecbjw cl_`jcq rfc `sqglcqq kmbcj md sCjmsbjgli). Il
             mrfcp umpbq, Mp. M_prglcx cddcargtcjw cknjmwq rfc EMVR bcqngrc lmr bckmlqrp_rgle rf_r
             rfc pcosgpckclrq md rfc EMVR f_tc `ccl kcr.

      114. sCjmsbjgli umsjb lmr `c ugjjgle rm n_w _l slcamlmkga pmw_jrw dmp rfc 689 n_rclr ufcl
             rfc Aaasqcb Ppmbsarq _lb D_r_ Scptgacq glampnmp_rc lskcpmsq amknmlclrq, rcaflmjmegcq
             _lb cjckclrq slpcj_rcb rm rfc n_rclr-gl-qsgr rf_r amlrpg`src rm q_jcq _lb npmdgrq.

            =*      Dd* DTdf\aXlqe LeX bY J^kdbT` GdbcbeT_e \a Georgia-Pacific =TVfbd - \e
                    LadX_\TU_X TaW JcXVg_Tf\hX
      115. Mp. M_prglcx f_q lmr bckmlqrp_rcb rf_r rfc p_rcq glajsbcb gl
                                      _pc amkn_p_`jc mp glqrpsargtc dmp _ jgaclqc rm rfc n_rclr-gl-qsgr gl
             rfc fwnmrfcrga_j lcemrg_rgml.

      116. Fgpqr,
                     Scamlb,




175
      Rembrandt Social Media, LP v. Facebook, Inc., 2013 WL 6327857, _r *5 (E.D. V_ Dca. 3, 2013).
176
                               SIMO^0014359-363 _r 359.


CONFIDENTIAL INFORMATION                                 0/
GOVERNED BY PROTECTIVE ORDER
